Case 1:20-cv-02956-AMD-RML Document 19 Filed 08/28/20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Marcus A. Nussbaum, Esq. (MN 9581)
FISHKIN, GURSHUMOV, & NUSSBAUM, P.C.
3059 Brighton 7" Street, 1° Fl.

Brooklyn, NY 11235

Tel: 718-509-0609

_ Fax: 347-572-0439

mn@fgnlawfirm.com

Attorneys for Respondent Vladimir Shvartsman

 

 

NATALIA POZNIAK,
Petitioner, ; Docket No.: 1:20-cv-02956-AMD-RML
= Wer DECLARATION OF
MICHAEL BRAVERMAN
VLADIMIR SHVARTSMAN,
Respondent.

 

 

MICHAEL BRAVERMAN, declares under penalty of perjury under the laws of the United States
of America and pursuant to 28 US.C. § 1746 as follows:

1. I am over the age of eighteen years and not a party to this action. I make this declaration
under penalties of perjury to correct what I understand are inaccuracies presented to the Court. I
understand and speak English fluently. I am a permanent resident of Allan, Texas USA. I reside

at 1317 Cassandra Ln. and I am ready to testify electronically whenever it pleases the Court.

2. Prior to moving to Texas, we resided in Israel.
3. My wife Marina and I have been friends with Vladimir since 1992.
4. When Vladimir’s mother passed away in July of 2017, my whole family and I traveled to

Katsrin, Israel to pay our respects.

5. On our visit to Israel in 2017, Natalia met with us.

Page 1 of 2 PagelD #: 215

 
Case 1:20-cv-02956-AMD-RML Document 19 Filed 08/28/20 Page 2 of 2 PagelD #: 216

6. Natalia asked us questions about America and particularly about our status in United
States.
7. Natalia told us that Vladimir expressed to her that now that his mother passed away, there

was nothing holding him back in Israel.
8. Natalia also stated that she knew of Vladimir’s relationship with American citizen and
~ mentioned that she was also in Israel with her daughter visiting Vladimir during this time.

9. If I can of be any further assistance to the Court, I will be happy to do so.

I declare under penalty of perjury under the laws of the United States of America that the

  
 

 

foregoing is true and correct. (28 U.S.C. 1746) 2
‘ . wae
Dated: August 28, 2020 \( 7 ae ~
Texas, USA xi ‘| \/ Lee
[meine BRAVEMAN /

 
